DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on March 08, 2021, which has been entered in the file. 

Allowable Subject Matter
Claims 58-69 and 104-112 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a method of using a mobile user device of a user to control access to a thing located within a physical area and having a physical locking mechanism comprising determining whether a current location of the mobile user device is within a predefined proximity to the thing; accessing, from a secure component proximal to the mobile user device, a credential for authorizing the mobile user device to communicate block chain transactions with one or more other remotely located components; securely accessing one or more first attributes associated with the thing; and locking or unlocking the locking mechanism based at least in part on the one or more first attributes, wherein the secure component is contained within a dongle locally coupled to the mobile user device, and a non-transitory computer-readable medium of the same as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEUNG H LEE/Primary Examiner, Art Unit 2887